Case 1:20-cr-00056-DDD Document 1 Filed 02/20/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No.    20-cr-00056-DDD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. ERIC BRANDT,

      Defendant.


                                       INDICTMENT


The Grand Jury charges:

                                        COUNT 1

      On or about December 9, 2019, in the State and District of Colorado, the

defendant, ERIC BRANDT, did knowingly transmit in interstate and foreign commerce a

communication containing a threat to injure the person of another.

      All in violation of Title 18, United States Code, Section 875(c).




                                                A TRUE BILL:


                                            1
Case 1:20-cr-00056-DDD Document 1 Filed 02/20/20 USDC Colorado Page 2 of 2




                                             Ink signature on file in the Clerk’s Office
                                             FOREPERSON


      JASON R. DUNN
      United States Attorney

By:    /s Julia Martinez     .
      Julia Martinez
      Andrea Surratt
      Assistant U.S. Attorneys
      U.S. Attorney’s Office
      1801 California St., Ste. 1600
      Denver, CO 80202
      Telephone: 303-454-0200
      Fax: 303-454-0406
      E-mail: julia.martinez@usdoj.gov
      Attorneys for Government




                                         2
